Citation Nr: 1742052	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-21 496	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the October 30, 2014 decision of the Board of Veterans' Appeals (Board) that granted service connection for diabetes mellitus.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from February 1961 to February 1969.  The Veteran died in June 2012.  The moving party is his surviving spouse.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2014 the Board remanded the claim for service connection for a cardiovascular disorder; a final decision on this issue was not issued by the Board.


CONCLUSION OF LAW

There is no CUE in the October 2014 Board decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A final decision by the Board is subject to revision on the grounds of CUE.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In April 2016, the appellant submitted a motion asserting that the Board erred in denying a claim for service connection for coronary artery disease in an October 2014 decision.  In October 2014, the Board granted service connection for diabetes mellitus.  The Board also remanded several claims for additional development, to include the claim for service connection for a cardiovascular disorder, which includes coronary artery disease.  The Board did not issue a final order on this matter; therefore, there can be no CUE in the October 2014 Board decision as tro this particular issue, and the motion must be dismissed.


ORDER

The motion is dismissed.



                       ____________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



